Citation Nr: 0943118	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  00-22 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to an increased disability rating for service-
connected posttraumatic stress disorder (PTSD) with 
generalized anxiety disorder and dysthymia, currently rated 
as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney At Law



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to August 
1991 and was a prisoner of war (POW) of the Iranian 
Government, held at the American Embassy in Tehran from 
November 4, 1979 to January 20, 1981.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In a July 2002 decision, the Board denied an 
increased disability rating for the Veteran's service-
connected PTSD.

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
an August 2006 memorandum decision, vacated that part of the 
Board's July 2002 decision that denied an increased 
disability rating for service-connected PTSD and remanded the 
case for readjudication consistent with the Court's decision.  

In April 2006 the Board remanded the case for further 
development.  After the requested development was completed 
and the case returned, the Board again denied an increased 
disability rating for PTSD in a June 2007 decision.  The 
Veteran appealed the Board's June 2007 decision to the Court, 
which in a February 2009 memorandum decision, vacated the 
Board's June 2007 decision and remanded the case for 
readjudication consistent with the Court's decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  During the pendency of his appeal, the Veteran's service-
connected PTSD with generalized anxiety disorder and 
dysthymia has been manifested by complaints of sleep 
disturbance, intrusive recollections, nightmares, 
irritability and anger, hyper startle response, 
hypervigilance and avoidant behavior, and resulted in 
occupational and social impairment with reduced reliability 
and productivity; there is no evidence of thought disorder, 
obsessional rituals, intermittently illogical, obscure or 
irrelevant speech, near continuous panic attacks, 
disorientation, or inability to work or to maintain 
interpersonal relationships attributed to his PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 50 percent disability rating, and no more, are 
met for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  (The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

In reviewing the Veteran's claim of entitlement to an 
increased disability rating for service-connected PTSD with 
generalized anxiety disorder and dysthymia, the Board 
observes that the RO issued VCAA notices to the Veteran in 
July 2001, July 2004 and June 2006 letters which informed him 
of the evidence generally needed to support claims of 
entitlement to an increased disability rating; what actions 
he needed to undertake; and how the VA would assist him in 
developing his claim.  The June 2006 letter also informed him 
of the evidence needed for the assignment of evaluations and 
effective dates for initial awards of service connection.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although VCAA was enacted after the May 2000 rating decision 
from which the instant appeal arises, the VCAA notice letters 
and subsequent readjudication of the claim have cured any 
defect with regard to the time of notice.  Cf. Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Moreover, the 
Board finds that, under the facts of this case, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
Veteran regarding what further evidence he should submit to 
substantiate the claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Further, the Veteran has been provided 
numerous opportunities to provide further evidence regarding 
this issue and it has been readjucated since his receiving 
adequate VCAA notice.  Moreover, in his submitted written 
contentions, the Veteran demonstrates an understanding of 
what is necessary to substantiate his claim, and so any 
notice defect was cured by the Veteran's actual knowledge.  
See Sanders v. Nicholson, 487 F.3d. 881 (Fed. Cir. 2007; see 
also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  In 
any event, the Board finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate his claim and thus the essential fairness of the 
adjudication was not frustrated.  Id.  As such, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, 21 Vet. App. 165 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service treatment 
records and VA medical examination reports and treatment 
records, as well as private evaluations and treatment 
records, are of record.  This evidence was reviewed by both 
the RO and the Board in connection with the Veteran's claim.  

VA provided the Veteran with VA psychiatric examinations in 
February 2000 and September 2000.  38 C.F.R. § 3.159(c) (4).  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
examinations obtained in this case are adequate, as they are 
predicated on a review of the claims files and all pertinent 
evidence of record, and fully address the rating criteria 
that are relevant to rating the disability in this case.  In 
this respect, while the September 2000 VA examiner did not 
provide a GAF score for the Veteran's PTSD symptoms, he did 
discuss the current symptoms and the severity of those 
symptoms.  Thus, there is adequate medical evidence of record 
to make a determination in this case.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  There remains no 
issue as to the substantial completeness of the Veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any duty imposed 
on VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's service-connected PTSD with generalized anxiety 
disorder and dysthymia is currently rated as 30 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under this code, a 30 percent rating is assigned when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
granted for total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

VA treatment records, dating from May 1999 to March 2000, 
show the Veteran complained primarily of marital problems in 
his second marriage.  He reported periods of anxiety and 
depression, low self esteem, and decreased interest and 
motivation with his independent business.  A June 1999 
psychological consultation report indicates that the Veteran 
was coherent, and oriented in 3 spheres.  There was no 
evidence of hallucinations or delusions.  Testing for recent 
and remote memory, as well as for expressive and receptive 
language was within normal limits.  There was no evidence of 
hallucinations or delusions and the Veteran was not deemed 
suicidal and did not express suicidal ideation.  A July 1999 
treatment record described him as "tense and somewhat 
anxious" and noted that he was easily irritated and had 
difficulty with manifestations of anger.  GAF scores during 
this entire period were generally assessed as 60, with the 
exception of an October 1999 treatment record indicating a 
GAF of 55.  The October 1999 treatment record shows the 
Veteran was living in a stressful environment and was keeping 
himself busy with his work, children and church.  He appeared 
less tense, defensive and worried at that time.  

In February 2000, the Veteran underwent VA psychiatric 
examination.  At that time he complained of having difficulty 
sleeping, nightmares approximately 3 to 4 times a week, 
flashbacks and a hyper startle response to loud noises.  He 
reported having a hypervigilant attitude and that he became 
more nervous and depressed close to the anniversary of the 
dates when he was captured and released.  His anxiety caused 
increased heart rate and breaking out in sweats.  His 
depression was vegetative and he experienced a decline in 
motivation.  Examination results revealed the Veteran to be 
appropriately dressed and groomed.  His hygiene was good and 
he maintained good eye contact.  The examiner observed no 
abnormal movements or mannerisms.  He was quite nervous and 
ill-at-ease during the interview.  He was articulate, 
interactive, and cooperative and expressed his thoughts and 
feelings with organized thought processes and without any 
indication of delusions or hallucinations.  He maintained 
appropriate behavior.  There was no evidence of any abnormal 
impulse control.  His mood was quite depressed with a 
noticeable anxiety component.  He was clear and coherent with 
good orientation to name, place, date and the present 
situation.  He had adequate memory and recall and no 
difficulty with concentration or attention.  There was no 
indication of any ritualistic behavior and there was no 
incidence of any acute panic attack during the interview.  
His insight and judgment were intact and his interaction, 
communication and demeanor were all within acceptable ranges.  
The diagnoses included moderate chronic PTSD, moderate 
chronic generalized anxiety disorder, and mild to moderate 
recurrent dysthymic disorder.  The assessed GAF score was 65.  
The examiner further opined that the Veteran's assessed GAF 
score in the past year was also 65.

The Veteran underwent a private psychiatric examination in 
May 2000.  The examiner noted that he had reviewed the 
Veteran's claims folder and had previously treated him from 
June to December 1998.  At that time, the Veteran reported 
sleep disturbances, hypervigilance, exaggerated startle 
response, increased irritability and anger outbursts.  He 
also reported depression with feelings of hopelessness and 
helplessness, impaired self esteem, and persistent guilt.  
The Veteran reported increased marital difficulty, and a 
significantly diminished capability to work, indicating he 
had enough energy to work only 8 hours a week.  Examination 
revealed the Veteran to be oriented to time, place and 
person.  There was no cognition disturbance.  He showed 
moderate anxiety and depression that was at least moderate.  
His affect was assessed as "shifting."  There was some 
pressure of speech and occasional agitation.  There was no 
evidence of a thought disorder.  Recent and remote memory was 
intact and his judgment was unimpaired.  The diagnosis was 
severe chronic PTSD and moderate dysthymia with an assessed 
current GAF score of 40 and an assessed GAF of 45 in the past 
year.  The examiner opined that the Veteran's PTSD symptoms 
caused stress intolerance, prominent ongoing anxiety, 
fluctuating moods, marked irritability and a tendency to deal 
with problems by withdrawing.  His symptoms also contributed 
to a loss of self esteem.  The examiner further opined that 
the Veteran was unable to maintain interpersonal 
relationships, indicating that he was isolated in his 
community and unable to maintain gainful employment.  
Finally, the examiner opined that the Veteran was totally 
disabled with a very guarded prognosis for improvement.  

A September 2000 VA psychiatric examination report shows that 
the Veteran felt that his PTSD symptoms had gotten worse.  He 
complained of having become more depressed and anxious.  He 
lacked motivation and energy to fulfill his daily activities.  
He reported nightmares and frequent flashbacks.  He continued 
to have sleep deprivation and reported being more anxious 
around the anniversary of his captivity.  He reported 
hypervigilance, and a hyper startle response.  He reported 
that he often wanted to be alone.  He did, however, still 
attend his children's sports games at school and often went 
pheasant hunting.  The examination report also notes that the 
Veteran continued to be self-employed as a carpet and 
upholstery cleaner and that he worked part-time as a mail 
carrier.  

Examination revealed the Veteran to be appropriately dressed 
and groomed with good hygiene.  He had appropriate eye 
contact, although he often lost eye contact when relating 
facts about his captivity in Iran.  There were no observed 
abnormal movements or mannerisms.  The Veteran appeared quite 
nervous and ill-at-ease during the interview.  He remained 
clear and coherent and was oriented to name, place, date and 
to the present situation.  His memory for his stressor event 
was very intense.  His attention and concentration were 
intense.  His insight and judgment were intact, although 
influenced by thoughts of depressive recrimination of his 
captivity.  His affect and mood were quite appropriate to the 
situation.  There were noticeable difficulties in expressing 
himself.  His interaction and communication were appropriate 
and there was no indication of any organic process.  There 
was no indication of any hallucination or delusions, suicidal 
or homicidal ideation.  The examiner diagnosed moderate 
chronic PTSD, moderate chronic generalized anxiety disorder.  
The examiner did not provide a GAF score, but opined that the 
Veteran's depression and anxiety resulted in his difficulty 
in maintaining adequate social and/or occupational 
functioning.  The examiner recommended that an increase in 
the Veteran's disability rating be considered because there 
was a decline in his social and occupational functioning 
since the last examination.  

VA treatment records, dating from August 2000 to March 2004 
show ongoing treatment for his PTSD, generalized anxiety and 
dysthymia symptoms.  Throughout this period, the Veteran 
predominantly complained of depression and anxiety and of 
marital problems.  He also intermittently complained of 
nightmares.  It was during this period that the Veteran and 
his second wife separated and divorced, with his wife 
retaining custody of the children.  Mental status 
examinations during this time repeatedly show the Veteran to 
be well-groomed with good hygiene.  His thoughts were 
rational and goal directed.  He was often described as "very 
insightful" and there was no evidence of suicidal or 
homicidal ideation or "death wishes."  A December 2000 
treatment record notes that the Veteran had been awarded a 30 
percent disability rating for his PTSD, but was requesting an 
increase.  The treating physician indicated his agreement 
with the Veteran's request.  An October 2002 treatment record 
indicates that his lifestyle was very isolated.  GAF scores 
during this entire period were generally assessed as 50, with 
occasional GAFs of 60 and two of 48 in a December 2001 and 
August 2003 treatment records.  The December 2001 record 
notes that the Veteran was having daily thoughts and 
reminders about his captivity in Iran.  He reported anxiety 
episodes on a daily basis that were assess as less than full 
symptom attacks.  He also reported that he was troubled and 
angered by trivial thoughts.  The examination showed that the 
Veteran was well groomed.  His speech was normal, his mood 
mildly dysphoric and his thoughts were rational and goal 
directed.  The assessment was depression and PTSD, a little 
flared up at the time because of the Afghan War.  The August 
2003 treatment record indicates that his wife had recently 
served him with divorce papers.  The assessment was PTSD and 
depression with increased symptoms related to domestic 
difficulties.  

VA treatment records, dating from May 2004 to February 2008 
show the Veteran continued regular ongoing treatment for his 
PTSD and generalized anxiety and depressive symptoms.  A 
September 2004 treatment record notes that his symptoms were 
well-controlled.  He maintained a relationship with a 
girlfriend during much of this period and complained of 
occasional trouble with nightmares and flashbacks.  He denied 
any suicidal or homicidal thoughts during this period.  He 
continued to have good grooming and hygiene throughout this 
period.  He also maintained good eye contact and there was no 
evidence of any psychomotor or speech abnormalities.  There 
were no formal thought disorders, no problems with memory or 
concentration and no evidence of any psychosis.  His insight 
and judgment were frequently assessed as intact or fair and 
his affect was often assessed as normal or appropriate and 
his thinking was often assessed as rational, goal-directed 
and insightful.  The GAF scores during this entire period 
were generally assessed as ranging between 52 and 58.  

After considering the totality of the record, and resolving 
all reasonable doubt in the Veteran's favor, the Board finds 
the evidence to support a 50 percent disability rating and no 
higher for the Veteran's PTSD with generalized anxiety 
disorder and dysthymia.  Throughout the course of his appeal, 
the Veteran's psychiatric disorder has been manifested by 
sleep disturbance, nightmares, intrusive memories, hyper 
startle response, hypervigilence, anxiety, irritability, 
avoidance behavior, and some social isolation.  He reported 
feeling depressed and lacking motivation and energy to do his 
daily activities.  Although he did not have a good 
relationship with his wife and was divorced during the 
pendency of this claim, treatment records indicate that he 
did have a girlfriend after his divorce and that he attended 
church during most of time his claim was pending.  Moreover, 
he often reported that he went out for coffee in the 
mornings.  While there is no evidence to show flattened 
affect, circumlocutory or stereotyped speech, impaired 
abstract thinking or judgment, impaired memory, or difficulty 
understanding complex commands, some if not all of the 
criteria for the assignment of a 50 percent evaluation have 
been met.  As such, and affording the Veteran the benefit of 
the doubt, the Board finds that the assignment of a 50 
percent evaluation is warranted.

In reaching this conclusion, the Board takes note of the 
various GAF scale scores.  The veteran's GAF scores for the 
period, as noted in his February 2000 VA examination report, 
May 2000 private psychiatric evaluation and VA treatment 
records, ranged from 40 to 65, and these scores further 
support the assignment of a 50 percent evaluation.  The GAF 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  According to the Fourth Edition (DSM-
IV) of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, GAF scores ranging 
between 31 and 40 range indicate some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  GAF 
scores ranging between 41 and 50 are meant to indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  GAF scores ranging between 
51 and 60 indicate moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF Score of 61 to 70 denotes some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126 (2004); see also VAOPGCPREC 10-95 (Mar. 
31, 1995) (cited at 60 Fed. Reg. 43,186 (Aug. 18, 1995)).  

Although the examiner conducting the May 2000 private 
evaluation of the Veteran assessed him with GAF score of 40 
indicative of some impairment in reality testing or major 
impairment in several areas, and he was assigned GAF scores 
of 48 and 50 prior to May 2004, indicating serious symptoms, 
the majority of his GAF scores for this period range from the 
52 to 58 denoting moderate symptoms or impairment in social, 
occupational or school functioning.  Moreover, despite the 
GAF scores assigned denoting major or serious impairment, the 
recorded clinical findings noted in the VA treatment records 
contradict the GAF scores provided.  In this respect, the 
Board notes that the mental status examinations revealed no 
major impairment or serious symptoms.  Again, resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
the assignment of a 50 percent evaluation for the pendency of 
the Veteran's appeal is warranted.

The Board finds, however, that the Veteran's PTSD with 
generalized anxiety and dysthymia symptoms do not warrant an 
evaluation in excess of 50 percent.  As noted above, the 
overwhelming majority of the medical evidence shows that, 
while he does have some chronic depression, he does not have 
symptoms manifested by impaired thought processes; suicidal 
ideation; obsessional rituals; illogical, irrelevant or 
obscure speech; near-continuous panic or depression that 
affects his ability to function independently, appropriately 
and effectively; impaired impulse control; spatial 
disorientation; or neglect of personal appearance and 
hygiene.  Moreover, none of the VA or private examiners 
indicated that there was any evidence of any inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene.  Likewise, although the May 2000 
private examiner opined that the veteran's PTSD and 
generalized anxiety and dysthymic disorders severely impaired 
him, making him unable to maintain interpersonal 
relationships or to maintain gainful employment, the 
September 2000 VA examiner and several later treatment 
records show the Veteran did continue to maintain some level 
of social interaction and maintained his self-employment for 
some time, as well as working occasionally as a mail carrier.  
The majority of the evidence does not comment on the 
Veteran's ability to work, but does indicate that he is 
socially isolated.  He nevertheless maintained a relationship 
with a girlfriend after the demise of his marriage.  In light 
of the foregoing, therefore, the preponderance of the 
evidence is against a finding that the Veteran's PTSD with 
generalized anxiety disorder and dysthymia is productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, and family relations.  As such, 
a 70 percent rating is not warranted.  In sum, the 
overwhelming preponderance of the evidence of record shows 
that the Veteran's PTSD with generalized anxiety and 
dysthymic disorders does not warrant more than a 50 percent 
rating at any time during the pendency of this appeal.  

Finally, in reaching this decision, the potential application 
of various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected PTSD with 
generalized anxiety and dysthmia has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disability.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
PTSD with generalized anxiety disorder and dysthmia under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 
(2008).




ORDER

Entitlement to 50 percent disability rating for service-
connected PTSD with generalized anxiety disorder and 
dysthymia, is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


